Case 1:19-cv-00484-RBJ Document 64 Filed 12/18/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00484-RBJ-SKC

TOM WAGNER, et. al.

        Plaintiffs,

v.

AIR METHODS CORPORATION, a Colorado Corporation,

        Defendant.


     DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’
                     SECOND AMENDED COMPLAINT


        Defendant submits the following reply in support of its motion to dismiss:

  A.    Plaintiffs Brzezinski and Howe’s Michigan Wage-and-Hour Claim is Time Barred.

        It is undisputed that, absent tolling, Brzezinski and Howe’s Michigan wage-and-hour claim

is time barred and must be dismissed. (Docs. ## 58 at 5; 63 at 7–8.) Plaintiffs argue that the claim

is not time-barred for three reasons: (1) MCR 3.501(F) “clearly affords both Plaintiffs tolling”;

(2) Cowles supports tolling; and (3) China Agritech does not apply. (Doc. # 63 at 4–7.) Plaintiffs

contend that MCR 3.501(F) and Cowles entitle Brzezinski and Howe to “full tolling based on the

filing date of the Day complaint.” (Doc. # 63 at 4–6.) Plaintiffs’ reliance on MCR 3.501(F) and

Cowles is misplaced. In Cowles, plaintiff Kristine Cowles filed a class-action complaint against

defendant on July 1, 1998. Cowles v. Bank W., 719 N.W.2d 94, 97 (Mich. 2006). On August 20,

1998, Ms. Cowles amended her complaint to add a claim under the Truth in Lending Act (TILA).

Id. The trial court granted defendant’s motion for summary disposition on Ms. Cowles’ TILA



FP 36736117.3
Case 1:19-cv-00484-RBJ Document 64 Filed 12/18/19 USDC Colorado Page 2 of 5




claim. Id. On February 16, 1999, Ms. Cowles filed a second amended complaint asserting “a

different TILA violation.” Id. The trial court certified the class as described in Ms. Cowles’

second amended complaint. Id. Defendant moved for reconsideration of the court’s decision to

certify the class as described in Ms. Cowles’ second amended complaint. Id.

        After defendant filed its motion for reconsideration, putative class member Karen Paxson

filed a motion to intervene in Ms. Cowles’ class action to assert a TILA claim, which the trial court

granted. Id. at 99. The trial court granted defendant’s motion for summary disposition on

Ms. Cowles’ TILA claim, “reasoning that Cowles’s [TILA] claim was time-barred.” Id. The trial

court also found Ms. Paxson’s TILA claim time barred. Id. “The trial court concluded that

Paxson’s claim was not tolled from the time Cowles filed the initial class-action complaint.” Id.

Ms. Paxon appealed. Id.

        The Michigan Court of Appeals held that the trial court improperly dismissed Ms. Paxson’s

TILA claim on statute of limitations grounds. Id. “The Court of Appeals reasoned that under

MCR 3.501(F), the period of limitations for Paxson’s TILA claim was tolled by the filing of

[Ms. Cowles’] initial complaint.” Id. Defendant appealed. Id. at 101. The Michigan Supreme

Court considered “whether the filing of a class-action complaint tolls the period of limitations

under MCR 3.501(F) for a putative class member’s claim when that claim was not pleaded in the

initial class-action complaint but arose out of the same factual and legal nexus.” Id. at 96. The

Michigan Supreme Court held “that the filing of [Ms. Cowles’ initial] complaint is sufficient to

toll the period of limitations [of Ms. Paxson’s TILA claim in the same class action] as long as the

defendant has notice of both the claim being brought and the number and generic identities of the

potential plaintiffs.” Id.


                                                 2
FP 36736117.3
Case 1:19-cv-00484-RBJ Document 64 Filed 12/18/19 USDC Colorado Page 3 of 5




        Cowles does not support Plaintiffs’ claim that the statute of limitations was tolled upon the

filing of the Complaint in the Day Litigation.1 First, the instant case is a new class action unrelated

to the Day Litigation. (Doc. # 58 at 1–4.) Next, Cowles relied on MCR 3.501(F)(1), which was

modeled after American Pipe. American Pipe does not allow a putative class member to file a

new class action after the statute of limitations expired. (Id. at 6–7.) Finally, Michigan would

likely concur with the Supreme Court’s ruling in China Agritech. (Id. at 8–9.) Neither Cowles

nor MCR 3.501(F) allow a putative class member to file a new class action after the statute of

limitations expired. (Id. at 5–9.)

        Further, Plaintiffs’ attempt to distinguish this case from China Agritech fails. The Supreme

Court’s “broad” ruling in China Agritech created a “blanket no-tolling-of-class-claims-ever rule.”

China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1814 (2018) (Sotomayor, J., concurring) (advocating

for “a more tailored approach”—rather than the majority’s “blanket no-tolling-of-class-claims-

ever rule”—under which “tolling only becomes unavailable for future class claims where class

certification is denied for a reason that bears on the suitability of the claims for class treatment”).2

Contrary to Plaintiffs’ argument that tolling is applicable “because Rule 23 class certification was

never denied on the merits in the Day lawsuit” (doc. # 63 at 7), China Agritech is applicable. See

e.g., Practice Mgmt. Support Servs., Inc. v. Cirque du Soleil Inc., No. 14-cv-2032, 2018 WL

3659349, at *4 (N.D. Ill. Aug. 2, 2018) (explaining that in China Agritech, “the Supreme Court




1
  Plaintiffs’ attempt to argue that Brzezinski and Howe’s individual claims are not subject to dismissal is
unavailing. There is no genuine dispute that Brzezinski and Howe seek to represent a class. Indeed, they
joined the other named Plaintiffs in filing a Motion for Class Certification. (Doc. # 51.)
2
  Plaintiffs’ reliance on Yang v. Odom, 392 F.3d 97, 99 (3d Cir. 2004), doc. # 63 at 7, fn.2, is misplaced.
China Agritech abrogated Yang.


                                                    3
FP 36736117.3
Case 1:19-cv-00484-RBJ Document 64 Filed 12/18/19 USDC Colorado Page 4 of 5




repeatedly stated its holding in clear terms that were in no way qualified based on how the prior

class action lawsuit was resolved.”). (Doc. # 58 at 7.) Plaintiffs fail to present any case law to

establish that China Agritech is inapplicable.

    B.   Plaintiffs’ Unjust Enrichment Claim Must be Dismissed.

         Plaintiffs assert that their unjust enrichment claim should not be dismissed because Federal

Rule of Civil Procedure 8 permits pleading in the alternative. (Doc. # 63 at 8–9). But, “merely

assert[ing] their right to bring alternative theories of recovery . . . is not a sufficient basis for

bringing an independent action for equitable relief.” Pacheco v. Boar’s Head Provisions Co., No.

09-cv-298, 2010 WL 1323785, at *5 (W.D. Mich. Mar. 30, 2010) (dismissing plaintiffs’ unjust

enrichment claim when plaintiffs had a “full, complete, and adequate remedy at law under the

FLSA”). (Doc. # 58 at 10–11.) Next, Plaintiffs argue that courts “routinely” dismiss “alternatively

pled unjust enrichment claims” when breach of contract claims are involved. Here, Michigan,

New Mexico, and Illinois law require dismissal of Plaintiffs’ unjust enrichment claim because

Plaintiffs have a full, complete, and adequate remedy at law under Michigan, New Mexico, and

Illinois’ wage acts. (Doc. # 58 at 11.) Finally, Plaintiffs attempt to evade dismissal of their unjust

enrichment claim by relying on caselaw from the District of Colorado. Here, the Court must apply

Michigan, New Mexico, and Illinois law. (Doc. # 58 at 9–10.) Plaintiffs fail to present any case

law from Michigan, New Mexico, or Illinois to establish that an equitable claim may survive when

there is an adequate remedy at law. The caselaw Plaintiffs cite is distinguishable.3


3
 Menocal v. GEO Grp., Inc., 113 F. Supp. 3d 1125, 1133 (D. Colo. 2015) (denying motion to dismiss
plaintiffs’ unjust enrichment claim because plaintiffs’ Colorado Minimum Wage Claim was “dismissed and
not available”); Edwards v. ZeniMax Media Inc., No. 12-cv-00411, 2013 WL 5420933, at *10 (D. Colo.
Sept. 27, 2013) (denying motion to dismiss plaintiff’s unjust enrichment claim because “the damages sought
are different” from plaintiff’s Colorado Consumer Protection Act claim); Bolsa Res., Inc. v. AGC Res., Inc.,

                                                     4
FP 36736117.3
Case 1:19-cv-00484-RBJ Document 64 Filed 12/18/19 USDC Colorado Page 5 of 5




        For the foregoing reasons, and for the reasons stated in the Motion, Defendant respectfully

requests that the Court grant its Motion.

        Dated this 18th day of December, 2019.

FISHER & PHILLIPS LLP
 /s/ LaLonnie Gray                                    Lonnie Giamela
 Darin Mackender                                      Fisher & Phillips LLP
 LaLonnie Gray                                        444 South Flower Street, Suite 1500
 Fisher & Phillips LLP                                Los Angeles, California 90071
 1801 California Street, Suite 2700                   Phone: 213.330.4454
 Denver, CO 80202                                     Fax: 213.330.4501
 Phone: 303.218.3650                                  lgiamela@fisherphillips.com
 Fax: 303.218.3651
 dmackender@fisherphillips.com
 lgray@fisherphillips.com

 Attorneys for Defendant




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this 18th day of December, 2019, a true and
correct copy of the foregoing DEFENDANT’S REPLY IN SUPPORT OF MOTION TO
DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT was served via ECF on all
counsel of record.

                                                         s/ Layne Gudenkauf
                                                         Layne Gudenkauf




No. 11-cv-01293, 2011 WL 6370409, at *4 (D. Colo. Dec. 20, 2011) (denying motion to dismiss plaintiffs’
unjust enrichment claim, rejecting defendants’ argument that “there are insufficient allegations that
[plaintiffs] received or retained a benefit from the transactions at issue”).

                                                  5
FP 36736117.3
